Title: John Adams to Abigail Adams, 21 December 1795
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia Decr. 21. 1795
          
          My old Acquaintance Mr Walton, who Served in Congress, with me in 1776 and 1777 is returned a Senator from Georgia in the room of General Jackson who has resigned. He is or has lately been Chief

Justice. As old Acquaintances are easily Sociable We soon fell into Conversation about Affairs old and new. I asked him whether The Negative of Mr Rutledge would have any ill Effects at the southward. He says No by no means— on the Contrary he is sure it will have a very good Effect. He adds he was rejoiced when he heard upon his Arrival that it was done, because it Saved him & his Colleague from the Necessity of giving a disagreable Vote: but that they both came to Town with a determination to vote against the Appointment. He Says that a Disarrangement of Intellect certainly exists and has been more decisive lately than formerly. That he has not been able to attend the Circuit Court in Georgia nor in North Carolina. That he attempted to attend in N. Carolina but was so bad that he could not. That he even attempted to make Way with himself. He was himself at the House and made himself fully acquainted with the Facts. He adds that Mr R’s Conduct as Chief Justice of the State of S. Carolina has been lately so unsatisfactory that several Grand Juries have presented him for what they thought Misconduct or at least Negligence of his Duty. The Embarrassment of his private affairs has lately pressed harder Upon him than ever and produced or at least accellerated and increased the Disorder of his Mind. These Things being so We shall hear of no very sharp Rebukes Upon the Senate, for the Vote they have passed and the President will have avoided giving any Offence to particular Friends. This is all in Confidence between you and me as I know you will have some Anxiety upon this subject, as I have had a great deal. I have felt for an old Friend and his Friends. He is a Brother of your Friend Mrs Smith whom you knew in London and has been a worthy Man. But the Man who plunges into Debt will soon get out of his Depth. You must mention these Things with great discretion and only in Confidence.
          You will soon see Fauchets Letter and Randolphs Pamphlet.— What Scænes do they open? The Duplicity of that shallow Fellow has been greater than any one suspected him capable of.— Where did Fauchet get his Information of a general Plott against the Government and Mr Hamilton’s Plans! He and his Colleagues may pretend to as much Purity as they will, but I am not convinced that they have not dabbled these fifteen Years in Corruption in this Country.
          I have known for the whole of that Period so many of my Country men fawning, cringing and creeping after them that I find it difficult to impute it all to simple servility. I have not been without

suspicions of some Characters, whom I dont choose to name even in a Letter to You.
          There is however a native servility in some Men which produces almost all the base Effects of Corruption itself.— There are Persons who depend upon a foreign Influence to give them Credit Consequence and Power in their own Country, and I have sometimes thought their Chance better for Preferment, than that of those who stand only on American Ground. Their Peace of Mind however can never be secure however they may gratify their mean Ambition.— Oh my sons—Be ye independent at all Expense and at every risque. There can be no Comfort in a dependence on a foreign Interest or Influence, whether British French or Dutch.
          I am my Dearest Friend ever / so
          
            J. A
          
        